Beck, J.
(After stating the facts.) There was no error in overruling the general demurrer to the petition. The deed from Johnson to Strickland was void on account of the fact that the debt to secure which it was given was infected with usury. The *219usury was secret, not indicated on the face of the note or in the deed given to secure the note; and Wilson, the purchaser at the sale, was an innocent purchaser, having no knowledge of the secret usury. Apparently at that sale Strickland was selling Wilson something of value; but the power of sale under which he was acting was void, being contained in a deed which was itself void. Strickland knew these facts, but Wilson did not. The money obtained by Strickland under such circumstances can not be retained by him against the demand of the purchaser. The petition states a cause of action good as against a general demurrer, and there was no special demurrer pointing out the fact that the pleader who drew the petition used in one place language appropriate to an action for money had and received, and in another place language appropriate to an action on the case for deceit and fraud.
The rule of law applicable to the controlling issue in this case has been laid down by this court, and is to be found stated in the decision in the case of Wacasie v. Radford, 142 Ga. 113 (82 S. E. 442).

Judgment affirmed.


All the Justices concur.